PER CURIAM.
Gary Cox appeals the district court’s1 decision granting summary judgment and dismissing his lawsuit. Cox also appeals the district court’s denial of class certification and the denial of his motion to reconsider an order compelling arbitration. We have carefully reviewed appellants’ submissions on appeal and find them to be without merit. We therefore affirm the district court without further discussion. See 8th Cir. R. 47B.

. The Honorable Robert T. Dawson, United States District Judge for the Western District of Arkansas.